Title: To George Washington from J. Poncignon, 13 October 1791
From: Poncignon, J.
To: Washington, George



Monsieur Le Président
au Cap Français [Saint Domingue]le 13 8bre [Oct.] 1791

Nous ne vous repéterons point le recit des malheurs qui affligent cette brillante Portion de L’empire français, nos premiers dépêches vous ont Instruit, mais nous nous voyons a la Veille de ressentir violemment les Suites de cette Castastrophe, lorsque la tranquillité Sera Entiérement rétablie, la nécéssité ou nous sommes, par la Devastation et La Consommation des Vivres, de pourvoir, pour quelque tems et à nôtre subsistance Personnelle, et à celle de nos negres, à mesure que la force & la faim les forceront de rentrér dans le devoir, ainsi que les besoins de bois pour rêparér les bâtimens que les flammes ont devorés, ont determiné l’assemblé Générale et la partie française du Domingue, Conjointement avec le représentant du Roy, D’Envoyér au près des Etats unis, deux nouveaux Commissaires, Messieurs De Beauvois & ⟨Payan⟩ Pour sollicitér ces Secours, nous pensons que le Congrés Se prêtera d’autant plus Volontiers a la Secourir, qu’il Contribuera par la, d’une part à Conserver a la france une de Ses plus belles et plus riches posséssions, et que de l’autre il leur Sera Presenté des Suretes pour le payement Exact du somme ou des Objets qu’ils auront avancés; La Générosité de la france, et Son Empressement à venir au secours de Ses alliés malheureux, est trop généralement connue, pour qu’elle n’ait pas le droit d’espérer les mêmes Services, lorsqu’elle se trouve, ou un forte partie d’elle même dans le Besoin.
Nous nous flattons donc Monsieur Le President que le Congrés que Vous présides, voudra bien prendre notre Position en Consideration en observant que la prosperité du Commerce que les Sujets des etats unis font avec la Colonie française de St Domingue, depend en quelque façon de L’abondance des

productions de cette derniere & des moyens de rétablir Ses manufactures detruites & incendiés. J’ai L’honneur D’être De Votre Excellence Le tres humble & tres Obeissant Serviteur.

Poncignon
présidenz

